ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                                )
                                                            )
Al-Karam Al-Arabi Catering Services Ltd.                    )   ASBCA No. 60420
                                                            )
Under Contract No. SDZ-OEF/OIF-06-011-08-006-08037 )

APPEARANCE FOR THE APPELLANT:                                   Mr. Hassan Hallal
                                                                 Country Manager

APPEARANCES FOR THE GOVERNMENT:                                 Raymond M. Saunders, Esq.
                                                                 Army Chief Trial Attorney
                                                                CPT Jessica E. Edgell, JA
                                                                 Trial Attorney

                                ORDER OF DISMISSAL

       After receiving a notice of appeal (NOA) signed by Hassan Hallal for
Mohamed Hasan Ali, sent from h.hallal@karamservices.com, the Board docketed the
appeal and listed Mr. Hassan Hallal as appellant's representative. By Orders dated 4 and
25 March 2016, the Board directed appellant to show that its representative meets the
requirements of Board Rule 15. No response was received by the Board.

       By Order dated 22 April 2016, sent via email to Mr. Hallal at
h.hallal@karamservices.com and to Mr. Ali (identified in the contracting officer's final
decision and the NOA as appellant's general manager) at mhali@xenel.com, the email
address associated with Mr. Ali in the notice of appeal email, the Board informed
appellant that if it intended to pursue its appeal, a person meeting the requirements of
Board Rule 15(a) shall file a written notice of appearance with the Board no later than
6 May 2016. No response was received by the Board.

       By Order dated 12 May 2016, sent to the two email addresses set forth above, the
Board again directed appellant to file a written notice of appearance of a representative
meeting the requirements of Board Rule l 5(a). The Order stated that if appellant did not
comply with the Order by 26 May 2016, the Board intended to dismiss the appeal without
further notice to the parties. The Board has received no response from appellant.




                                                                                             I
       Without a representative meeting the requirements of Board Rule 15(a), the Board
is unable to proceed. The appeal is dismissed.

       Dated: 3 June 2016



                                                 7 MARK N:STEMPtER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                         I concur




                                                                                     '
RICHARD SHACKLEFORD                              PETERD. TING
Administrative Judge                             Administrative Judge
Vice Chairman                                    Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60420, Appeal of Al-Karam
Al-Arabi Catering Services Ltd., rendered in conformance with the Board's Charter.


      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2